Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 1 of 14 Page ID #:478



1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                                 WESTERN DIVISION
11
     RED BULL NORTH AMERICA, INC.,         Case No.: 2:20-CV-08703-AB (KSx)
12
               Plaintiff,                  STIPULATED PROTECTIVE ORDER
13
14       v.                                District Judge:   André Birotte Jr.
                                           Magistrate Judge: Karen L. Stevenson
15
     KC DISTRIBUTING, LLC,
16                                        Complaint Filed:   September 22, 2020
               Defendant/Counterclaimant/ Trial:             None Set
17
               Third-Party Plaintiff.
18
19       v.

20
21   RED BULL DISTRIBUTION
22   COMPANY, INC.,
23             Third-Party Defendant
24
25
26
27
28


                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 2 of 14 Page ID #:479



1    1.    A. PURPOSES AND LIMITATIONS
2          Discovery in this Action is likely to involve production of confidential,
3    proprietary, or private information for which special protection from public disclosure
4    and from use for any purpose other than prosecuting this Action may be warranted.
5    Accordingly, the parties hereby stipulate to and petition the Court to enter the following
6    Stipulated Protective Order. The parties acknowledge that this Order does not confer
7    blanket protections on all disclosures or responses to discovery and that the protection
8    it affords from public disclosure and use extends only to the limited information or items
9    that are entitled to confidential treatment under the applicable legal principles. The
10   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
11   Protective Order does not entitle them to file confidential information under seal; Civil
12   Local Rule 79-5 sets forth the procedures that must be followed and the standards that
13   will be applied when a party seeks permission from the court to file material under seal.
14         B. GOOD CAUSE STATEMENT
15         This Action involves alleged trade secrets, customer and pricing information, and
16   other financial, technical, and/or proprietary information for which special protection
17   from public disclosure and from use for any purpose other than prosecution of this
18   Action is warranted. Such confidential and proprietary materials and information
19   consist of, among other things, confidential business or financial information,
20   information regarding confidential business practices, alleged trade secrets, or other
21   confidential research, development, or commercial information (including information
22   that may implicate privacy rights of third parties), information otherwise generally
23   unavailable to the public, or information which may be privileged or otherwise
24   protected from disclosure under state or federal statutes, court rules, case decisions, or
25   common law. Accordingly, to expedite the flow of information and exchange of
26   documents, to facilitate the prompt resolution of disputes over confidentiality of
27   discovery materials, to adequately protect information the parties are entitled to keep
28   confidential, to ensure that the parties are permitted reasonable necessary uses of such
                                          1
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 3 of 14 Page ID #:480



1    material in preparation for and in the conduct of trial, to address their handling at the
2    end of the Action, and serve the ends of justice, a protective order for such information
3    is justified in this matter. It is the intent of the parties that information will not be
4    designated as confidential for tactical reasons and that nothing be so designated without
5    a good faith belief that it has been maintained in a confidential, non-public manner, and
6    there is good cause why it should not be part of the public record of this Action.
7    2.    DEFINITIONS
8          2.1.   Action: Red Bull North America, Inc. v. KC Distributing, LLC, Case No.
9    2:20-CV-08703-AB(KSx).
10         2.2.   Challenging Party: a Party or Non-Party that challenges the designation
11   of information or items under this Order.
12         2.3.   “CONFIDENTIAL” Information of Items: information (regardless of how
13   it is generated, stored, or maintained) or tangible things that qualify for protection under
14   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
15   Statement.
16         2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as their
17   support staff).
18         2.5.   Designating Party: a Party or Non-Party that designates information or
19   items that it produces in disclosures or in responses to discovery as
20   “CONFIDENTIAL.”
21         2.6.   Disclosure or Discovery Material: all items or information, regardless of
22   the medium or manner in which it is generated, stored, or maintained, including among
23   other things, documents, testimony, transcripts, and tangible things, that are produced
24   or generated in disclosures or responses to discovery in this matter.
25         2.7.   Expert: a person with specialized knowledge or experience in a matter
26   pertinent to the Action who has been retained by a Party or its counsel to serve as an
27   expert witness or as a consultant in this Action.
28         2.8.   House Counsel: attorneys who are employees of a party to this Action.
                                           2
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 4 of 14 Page ID #:481



1    House Counsel does not include Outside Counsel of Record or any other outside
2    counsel.
3          2.9.   Non-Party: any natural person, partnership, corporation, association, or
4    other legal entity not named as a Party to this Action.
5          2.10. Outside Counsel of Record: attorneys who are not employees of a party to
6    this Action but are retained to represent or advise a party to this Action and have
7    appeared in this Action on behalf of that party or are affiliated with a law firm which
8    has appeared on behalf of that party, and includes support staff.
9          2.11. Party: any party to this Action, including all of its officers, directors,
10   employees, consultants, retained experts, and Outside Counsel of Record (and their
11   support staffs).
12         2.12. Producing Party:      a Party or Non-Party that produces Disclosure or
13   Discovery Material in this Action.
14         2.13. Professional Vendors: persons or entities that provide litigation support
15   services (e.g., photocopying, videotaping, translating, preparing exhibits or
16   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
17   their employees and subcontractors.
18         2.14. Protected Material:       any Disclosure or Discovery Material that is
19   designated as “CONFIDENTIAL.”
20         2.15. Receiving Party: a Party that receives Disclosure or Discovery Material
21   from a Producing Party.
22   3.    SCOPE
23         The protections conferred by this Stipulation and Order cover not only Protected
24   Material (as defined above), but also (1) any information copied or extracted from
25   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
26   Material; and (3) any testimony, conversations, or presentations by Parties or their
27   Counsel that might reveal Protected Material.
28

                                          3
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 5 of 14 Page ID #:482



1          Any use of Protected Material at trial shall be governed by the orders of the trial
2    judge. This Order does not govern the use of Protected Material at trial.
3    4.    DURATION
4          Even after final disposition of this Action, the confidentiality obligations imposed
5    by this Order shall remain in effect until a Designating Party agrees otherwise in writing
6    or a court order otherwise directs. Final disposition shall be deemed to be the later of
7    (1) dismissal of all claims and defenses in this Action, with or without prejudice; and
8    (2) final judgment herein after the completion and exhaustion of all appeals, re-hearings,
9    remands, trials, or reviews of this Action, including the time limits for filing any
10   motions or applications for extension of time pursuant to applicable law.
11   5.    DESIGNATING PROTECTED MATERIAL
12         5.1.      Exercise of Restraint and Care in Designating Material for Production.
13         Each Party or Non-Party that designates information or items for protection under
14   this Order must take care to limit any such designation to specific material that qualifies
15   under the appropriate standards. The Designating Party must designate for protection
16   only those parts of material, documents, items, or oral or written communications that
17   qualify so that other portions of the material, documents, items, or communications for
18   which protection is not warranted are not swept unjustifiably within the ambit of this
19   Order.
20         Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper purpose
22   (e.g., to unnecessarily encumber the case development process or to impose
23   unnecessary expenses and burdens on other parties) may expose the Designating Party
24   to sanctions.
25         If it comes to a Designating Party’s attention that information or items that it
26   designated for protection do not qualify for protection, that Designating Party must
27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
28         5.2.      Manner and Timing of Designations. Except as otherwise provided in this
                                            4
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 6 of 14 Page ID #:483



1    Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
2    or ordered, Disclosure or Discovery Material that qualifies for protection under this
3    Order must be clearly so designated before the material is disclosed or produced.
4          Designation in conformity with this Order requires:
5          (a)    for information in documentary form (e.g., paper or electronic documents,
6    but excluding transcripts of depositions or other pretrial or trial proceedings), that the
7    Producing Party affix, at a minimum, the legend “CONFIDENTIAL” (hereinafter
8    “CONFIDENTIAL legend”) to each page that contains protected material. If only a
9    portion or portions of the material on a page qualifies for protection, the Producing Party
10   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
11   in the margins).
12         A Party or Non-Party that makes original documents available for inspection
13   need not designate them for protection until after the inspecting Party has indicated
14   which documents it would like copied and produced. During the inspection and before
15   the designation, all of the material made available for inspection shall be deemed
16   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
17   copied and produced, the Producing Party must determine which documents, or portions
18   thereof, qualify for protection under this Order. Then, before producing the specified
19   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
20   that contains Protected Material. If only a portion or portions of the material on a page
21   qualifies for protection, the Producing Party also must clearly identify the protected
22   portion(s) (e.g., by making appropriate markings in the margins).
23         (b)    for testimony given in depositions that the Designating Party identify the
24   Disclosure or Discovery Material on the record, before the close of the deposition all
25   protected testimony.
26         (c)    for information produced in some form other than documentary and for
27   any other tangible items, that the Producing Party affix in a prominent place on the
28   exterior of the container or containers in which the information is stored the legend
                                           5
                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 7 of 14 Page ID #:484



1    “CONFIDENTIAL.”         If only a portion or portions of the information warrants
2    protection, the Producing Party, to the extent practicable, shall identify the protected
3    portion(s).
4    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
5          6.1.    Timing of Challenges. Any Party or Non-Party may challenge a
6    designation of confidentiality at any time that is consistent with the Court’s Scheduling
7    Order.
8          6.2.    Meet and Confer. The Challenging Party shall initiate the dispute
9    resolution process under Local Rule 37.1 et seq.
10         6.3.    The burden of persuasion in any such challenge proceeding shall be on the
11   Designating Party. Frivolous challenges and those made for an improper purpose (e.g.,
12   to harass or impose unnecessary expenses and burdens on other parties) may expose the
13   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
14   the confidentiality designation, all parties shall continue to afford the material in
15   question the level of protection to which it is entitled under the Producing Party’s
16   designation until the Court rules on the challenge.
17   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
18         7.1.    Basic Principles. A Receiving Party may use Protected Material that is
19   disclosed or produced by another Party or by a Non-Party in connection with this Action
20   only for prosecuting, defending, or attempting to settle this Action. Such Protected
21   Material may be disclosed only to the categories of persons and under the conditions
22   described in this Order. When the Action has been terminated, a Receiving Party must
23   comply with the provisions of section 13 below (FINAL DISPOSITION).
24         Protected Material must be stored and maintained by a Receiving Party at a
25   location and in a secure manner that ensures that access is limited to the persons
26   authorized under this Order.
27         7.2.    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
28   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
                                          6
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 8 of 14 Page ID #:485



1    may disclose any information or item designated “CONFIDENTIAL” only to:
2          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
3    employees of said Outside Counsel of Record to whom it is reasonably necessary to
4    disclose the information for this Action;
5          (b)    the officers, directors, and employees (including House Counsel) of the
6    Receiving Party to whom disclosure is reasonably necessary for this Action;
7          (c)    Experts of the Receiving Party to whom disclosure is reasonably necessary
8    for this Action and who have signed the “Acknowledgment and Agreement to Be
9    Bound” (Exhibit A);
10         (d)    the court and its personnel;
11         (e)    court reporters and their staff;
12         (f)    professional jury or trial consultants, mock jurors, and Professional
13   Vendors to whom disclosure is reasonably necessary for this Action and who have
14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15         (g)    the author or recipient of a document containing the information or a
16   custodian or other person who otherwise possessed or knew the information;
17         (h)    during their depositions, witnesses and attorneys for witnesses to whom
18   disclosure is reasonably necessary provided that, for witnesses who are not parties or
19   employees or representatives of Parties: (1) the deposing party requests that the witness
20   sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted to keep
21   any confidential information unless they sign the “Acknowledgment and Agreement to
22   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
23   by the Court. Pages of transcribed deposition testimony or exhibits to depositions that
24   reveal Protected Material may be separately bound by the court reporter and may not
25   be disclosed to anyone except as permitted under this Stipulated Protective Order; and
26         (i)    any mediator or settlement officer and their supporting personnel.
27
28

                                          7
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 9 of 14 Page ID #:486



1    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
2          OTHER LITIGATION
3          If a Party is served with a subpoena or a court order issued in other litigation that
4    compels disclosure of any information or items designated in this Action as
5    “CONFIDENTIAL,” that Party must:
6          (a)    promptly notify in writing the Designating Party. Such notification shall
7    include a copy of the subpoena or court order;
8          (b)    promptly notify in writing the party who caused the subpoena or order to
9    issue in the other litigation that some or all of the material covered by the subpoena or
10   order is subject to this Protective Order. Such notification shall include a copy of this
11   Stipulated Protective Order; and
12         (c)    cooperate with respect to all reasonable procedures sought to be pursued
13   by the Designating Party whose Protected Material may be affected.
14         If the Designating Party timely seeks a protective order, the Party served with the
15   subpoena or court order shall not produce any information designated in this Action as
16   “CONFIDENTIAL” before a determination by the court from which the subpoena or
17   order issued, unless the Party has obtained the Designating Party’s written consent. The
18   Designating Party shall bear the burden and expense of seeking protection in that court
19   of its confidential material, and nothing in these provisions should be construed as
20   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
21   from another court.
22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
23         IN THIS ACTION
24         (a)    The terms of this Order are applicable to information produced by a Non-
25   Party in this Action and designated as “CONFIDENTIAL.” Such information produced
26   by Non-Parties in connection with this Action is protected by the remedies and relief
27   provided by this Order. Nothing in these provisions should be construed as prohibiting
28   a Non-Party from seeking additional protections.
                                          8
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 10 of 14 Page ID #:487



1          (b)    In the event that a Party is required, by a valid discovery request, to
2    produce a Non-Party’s confidential information in its possession, and the Party is
3    subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
4    information, then the Party shall:
5                 (1)       promptly notify in writing the Requesting Party and the Non-Party
6    that some or all of the information requested is subject to a confidentiality agreement
7    with a Non-Party;
8                 (2)       promptly provide the Non-Party with a copy of the Stipulated
9    Protective Order in this Action, the relevant discovery request(s), and a reasonably
10   specific description of the information requested; and
11                (3)       make the information requested available for inspection by the Non-
12   Party, if requested.
13         (c)    If the Non-Party fails to seek a protective order from this court within 14
14   days of receiving the notice and accompanying information, the Receiving Party may
15   produce the Non-Party’s confidential information responsive to the discovery request.
16   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
17   any information in its possession or control that is subject to the confidentiality
18   agreement with the Non-Party before a determination by the court. Absent a court order
19   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
20   in this court of its Protected Material.
21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
25   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
26   all unauthorized copies of the Protected Material, (c) inform the person or persons to
27   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
28

                                             9
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 11 of 14 Page ID #:488



1    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
2    that is attached hereto as Exhibit A.
3    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
4          PROTECTED MATERIAL
5          When a Producing Party gives notice to Receiving Parties that certain
6    inadvertently produced material is subject to a claim of privilege or other protection,
7    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
8    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
9    may be established in an e-discovery order that provides for production without prior
10   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
11   parties reach an agreement on the effect of disclosure of a communication or
12   information covered by the attorney-client privilege or work product protection, the
13   parties may incorporate their agreement in the stipulated protective order submitted to
14   the court.
15   12.   MISCELLANEOUS
16         12.1. Right to Further Relief. Nothing in this Order abridges the right of any
17   person to seek its modification by the Court.
18         12.2. Right to Assert Other Objections. By stipulating to the entry of this
19   Protective Order, no Party waives any right it otherwise would have to object to
20   disclosing or producing any information or item on any ground not addressed in this
21   Stipulated Protective Order. Similarly, no Party waives any right to object on any
22   ground to use in evidence of any of the material covered by this Protective Order.
23         12.3. Filing Protected Material. A Party that seeks to file under seal any
24   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
25   only be filed under seal pursuant to a court order authorizing the sealing of the specific
26   Protected Material at issue. If a Party's request to file Protected Material under seal is
27   denied by the court, then the Receiving Party may file the information in the public
28   record unless otherwise instructed by the court.
                                         10
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 12 of 14 Page ID #:489



1    13.   FINAL DISPOSITION
2          After the final disposition of this Action, as defined in paragraph 4, within 60
3    days of a written request by the Designating Party, each Receiving Party must return all
4    Protected Material to the Producing Party or destroy such material. As used in this
5    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
6    summaries, and any other format reproducing or capturing any of the Protected
7    Material. Whether the Protected Material is returned or destroyed, the Receiving Party
8    must submit a written certification to the Producing Party (and, if not the same person
9    or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
10   category, where appropriate) all the Protected Material that was returned or destroyed
11   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
12   compilations, summaries or any other format reproducing or capturing any of the
13   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
14   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
15   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
16   work product, and consultant and expert work product, even if such materials contain
17   Protected Material. Any such archival copies that contain or constitute Protected
18   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                         11
                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 13 of 14 Page ID #:490



1    14.   Any violation of this Order may be punished by any and all appropriate
2    measures including, without limitation, contempt proceedings and/or monetary
3    sanctions.
4
5          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
6
7    DATED: March 1, 2021
8                                           ____________________________________
9                                                 KAREN L. STEVENSON
                                            UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        12
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08703-AB-KS Document 46 Filed 03/01/21 Page 14 of 14 Page ID #:491



1                                           EXHIBIT A
2          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3          I,_____________________________             [print   or   type    full   name],    of
4    _________________ [print or type full address], declare under penalty of perjury that I
5    have read in its entirety and understand the Stipulated Protective Order that was issued
6    by the United States District Court for the Central District of California on [date] in the
7    case of Red Bull North America, Inc. v. KC Distributing, LLC, Case No. 2:20-CV-
8    08703-AB(KSx). I agree to comply with and to be bound by all the terms of this
9    Stipulated Protective Order and I understand and acknowledge that failure to so comply
10   could expose me to sanctions and punishment in the nature of contempt. I solemnly
11   promise that I will not disclose in any manner any information or item that is subject to
12   this Stipulated Protective Order to any person or entity except in strict compliance with
13   the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   Action. I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with this
20   Action or any proceedings related to enforcement of this Stipulated Protective Order.
21
22    Date: ___________________________
23    City and State where sworn and signed: _____________________________
24    Printed Name:_________________________
25
26    Signature: _______________________________________
27
28

                                          13
                             STIPULATED PROTECTIVE ORDER
